                         iN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11

                                                               Case No. 18-11625(KJC)
TINTRI,INC.,1
                                                               Related Docket No. 266




      CERTIFICATE OF NO OBJECTION REGARDING FIRST AND FINAL FEE
    APPLI(~AiII~N uF Hil7I1LIHiAt~i i~t~I~~ i,AI'iT~i., Ii~1~C. F€~~c ALi~~~'iJ~ii~r, yr
    COMPENSTION FOR SERVICES RENDERED AND FOR REIMBURSEMENT QF
     EXPENSES AS INVESTMENT BANKER TO THE DEBTOR FOR THE PERIOD
                  OF JULY 10,2018 THROUGH AUGUST 31,2018

         The undersigned hereby certifies that, as of the date hereof, he has received no answer,

objection, or other responsive pleading to the relief requested in the IYNst crud Final Fee

Application of Houlihan Lokey Capital, Inc. for Allowance of Compensation for SeNvzces

Rendered andfog Reimbursement ofExpenses as Investment BankeN to the DebtoN,for the PeNiod

From July 10, 2018 thNough August 31, 2018 [Docket No. 266] (the "A~plication"), filed on

October 24, 2018. The undersigned further certifies that he has reviewed the Court's docket in

this case and no answer, objection, or other responsive pleading to the relief requested in the

Application appears thereon. Pursuant to the Notice of Application, responses to the Application

were to be filed and served no later than November 14, 2018, at 4:00 p.m., prevailing Eastern

Time.




'    The last four digits ofthe Debtor's federal taxpayer identification number are 6978. The Debtor's service
     address is: 303 Ravendale Drive, Mountain View, CA 94043.



DOCS DF.,221962.1 83990/002
                A HEARING TO CONSIDER THE RELIEF SOUGHT IN THE APPLICATION

WILL BE HELD ON NOVEMBER 27, 2Q18 AT 2:00 P.M.(EASTEFZN TIME) BEFORE

THE HONORABLE KEVIN J. CAREY,UNITED STATES BANKRUPTCY JUDGE, AT THE

UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824

MARKET STREET, 5TH FLOOR, COURTROOM NO. 5, WILMINGTON, DELAWARE

19801.



Dated: November 16, 2018            PACHULSKI STANG ZIEHL &JONES LLP
      Wilmington, Delaware
                                    /s/Colin R. Robinson
                                    Henry C. Kevane(CA Bar No. 125757)
                                    John D. Piero(CA Bar No. 136557)
                                    John W. Lucas(CA Bar No. 271038)
                                    James E. O'Neill(DE Bar No. 4042)
                                    Colin R. Robinson(DE Bar No. 5524)
                                    919 N. Market Street, 17th Floor
                                    P. O. Box 8705
                                    Wilmington, DE 19899 (Courier 19801)
                                    Tel: (302)652-4100
                                    Fax:(302)652-4400
                                    E-mail: hkevane@pszjlaw.com
                                           jPiero@pszjlaw.com
                                           jLucas@pszjlaw.com
                                           joneill@pszjlaw.com
                                           crobinson@pszjlaw.com

                                    AttoNneysfog DebtoN and Debtor in Possession




                                    2
DOCS D~221962.1 83990/002
